Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                    
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the means enabling:
“drum … is configured for rotation,” 
“guiding vane … is configured for rotation,”
“the plurality of fingers are stationary and the drum is configured to rotate about the plurality of fingers,”
“plurality of apertures vary in size or spacing from one another along the length of the drum,”
“a fan or blower configured to generate an air flow stream through the drum to expel the grain through the plurality of apertures” (NOTE: a suction fan shown in fig 3, would not enable expelling the grain through the apertures, compare that with an air pusher / blower inside the hollow drum at the opposite end of the drum),
“wherein the guiding vane has a vane height that is adjustable relative to a type of the crop or a crop flow rate through the feeding end,”
	“the guiding vane has a vane pitch that is adjustable relative to a type of the crop or a crop flow rate through the feeding end,”
adjustable from parallel relative to the ground surface to an inclined angle relative to the ground surface,”
“the feed mechanism is one of a hopper, a belt, or a step pan,”
“a second hollow drum having a second plurality of apertures along at least a portion of a length of a surface of the second hollow drum, the second hollow drum having a second discharge end configured to expel chaff from the crop, the first hollow drum is positioned within the second hollow drum and the size of the first plurality of apertures of the first hollow drum is larger than the size of the second plurality of apertures of the second hollow drum, the second hollow drum configured to receive the crop that passes through the first plurality of apertures of the first hollow drum to separate chaff from grain of the crop and expel chaff through the second discharge end; and a second guiding vane positioned in an interior of the second hollow drum, wherein one of the second drum and the second guiding vane is configured for rotation while the other one of the second drum and the second guiding vane is stationary to move chaff to the second discharge end and expel grain through the second plurality of apertures of the second hollow drum”
must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.




The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following elements are claimed, however they are not particularly described in the specification as required by 35 USC 112(a):

“one of the drum and the guiding vane is configured for rotation” (cl. 1);
“the drum is configured for rotation and the guiding vane is stationary” (cl. 2);
“the guiding vane is configured for rotation and the drum is stationary” (cl. 3);
“the plurality of fingers are attached to the drum, the drum and the plurality of fingers are configured to rotate together” (cl. 7);
“the plurality of fingers are stationary and the drum is configured to rotate about the plurality of fingers” (cl. 8); 
vary in size or spacing from one another along the length of the drum” (cl. 9);
“a fan or blower configured to generate an air flow stream through the drum to expel the grain through the plurality of apertures” (cl. 10; NOTE: a suction fan shown in fig 3, would not enable expelling the grain through the apertures, compare that with an air pusher / blower inside the hollow drum at the opposite end of the drum);
“wherein the guiding vane has a vane height that is adjustable relative to a type of the crop or a crop flow rate through the feeding end” (cl. 11);
	“the guiding vane has a vane pitch that is adjustable relative to a type of the crop or a crop flow rate through the feeding end” (cl. 12);
“wherein both of the drum and the guiding vane have an orientation relative to a ground surface that is adjustable from parallel relative to the ground surface to an inclined angle relative to the ground surface” (cl. 13);
“the first hollow drum is positioned within the second hollow drum and the size of the first plurality of apertures of the first hollow drum is larger than the size of the second plurality of apertures of the second hollow drum, the second hollow drum configured to receive the crop that passes through the first plurality of apertures of the first hollow drum to separate chaff from grain of the crop and expel chaff through the second discharge end; and a second guiding vane positioned in an interior of the second hollow drum, wherein one of the second drum and the second guiding vane is configured for rotation” (cl. 20).

No new matter should be entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriarty (6257977).

It should be noted that the recitation “for," "configure to/for," "adjustable” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 

[AltContent: textbox (Rotor housing or drum)][AltContent: arrow]
    PNG
    media_image1.png
    669
    703
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Feed mechanism)][AltContent: arrow]
    PNG
    media_image2.png
    393
    867
    media_image2.png
    Greyscale

“(4)   Both the threshing portion 33 and the separating portion 34 of the rotor are provided with crop engaging members 42 and 44, respectively, FIG. 2. The threshing section 38 of the housing is provided with a concave 46 while the separating section 40 of the housing is provided with a grate 48. Grain and chaff released from the crop mat falls through the concave 46 and grate 48. The concave and the grate prevent the passage of crop material larger than grain or chaff from entering the combine cleaning system 50 below the rotary crop-processing unit 24.”
“(9)   The housing has a circular cross section in the preferred embodiment. The diverging rotor and housing axes, with the circular housing achieves the same benefit as the above patents of providing an increased gap between the top of the housing and the rotor without having transitions in the shape of the housing. This simplifies the housing construction. Furthermore, with a circular housing cross section, the present invention can be utilized with a rotating housing. A rotating housing is not possible with the rotary crop processing units described in the above patents. There, the housing must be stationary due to the non-circular shape of the housing.”

for a combine harvester, the rotary cleaning system comprising: 
a hollow drum (rotor housing 26) having a plurality of apertures (concave / grate inherently includes apertures, see teachings above) along at least a portion of a length of an exterior surface of the drum, the drum having a feeding end (inlet 30) configured to receive a harvested crop and a discharge end (outlet end 61) configured to expel chaff from the harvested crop (capability / intended use is given); and 
a guiding vane (rotor 28 with vanes shown above, that includes a spiral and/or crop engaging members 42, 44) positioned in an interior of the drum, 
wherein one of the drum and the guiding vane is configured for rotation while the other one of the drum and the guiding vane is stationary to move chaff to the discharge end and expel grain through the plurality of apertures in the drum (NOTE: means for rotating is not claimed and it is not enabled/shown in the originally filed Disclosure/Drawings; however, the prior art the housing can be rotated, see quote above, ref HA; the rotor can be rotated about a rotor axis, ref RA, where the motor is shown at the rear end in fig 1; either the drum or the guide vane can be stationary). 

2. The rotary cleaning system of claim 1, wherein the drum is configured for rotation and the guiding vane is stationary (already addressed above). 

3. The rotary cleaning system of claim 1, wherein the guiding vane is configured for rotation and the drum is stationary (already addressed above). 

wherein the guiding vane is a spiral shape that extends along the length of the drum (70). 

5. The rotary cleaning system of claim 4, wherein the guiding vane includes one or more discrete guiding vanes (fig 2). 

6. The rotary cleaning system of claim 5, further comprising: a plurality of fingers positioned near an interior surface of the drum, wherein the plurality of fingers are configured to pass through the guiding vane (fig 2, vanes ref 74; capability is shown/taught in fig 2). 

7. The rotary cleaning system of claim 6, wherein the plurality of fingers are attached to the drum, the drum and the plurality of fingers are configured to rotate together (already addressed in cl. 1). 

8. The rotary cleaning system of claim 6, wherein the plurality of fingers are stationary and the drum is configured to rotate about the plurality of fingers (see Drawing’s Objection and 112(a); the only supported embodiment is the drum includes a plurality of fingers, or the vanes include fingers; in case of the fingers on the vane, i.e. the rotor, the capability is already addressed in cl. 1; likewise, if the fingers are associated with the drum, i.e. the housing, the capability is already addressed in cl. 1). 



[AltContent: textbox (Fan / blower)][AltContent: arrow]
    PNG
    media_image3.png
    292
    446
    media_image3.png
    Greyscale

10. The rotary cleaning system of claim 1, further comprising: a fan or blower configured to generate an air flow stream through the drum to expel the grain through the plurality of apertures and the chaff through the discharge end (marked up; however, it is best shown in the incorporated references taught). 
“As the crop material moves toward the outlet end of the housing, the size of the gap between the rotor and the upper portion of the housing increases while the size of the gap between the rotor and the lower portion of the housing decreases. As a result of the changing size of the gap, the crop engaging members 42 and 44 may vary in size axially along the length of the rotor such that the crop engaging members 42 closest to the inlet end project further radially from the surface of the rotor than the crop engaging members 42 closest to the outlet end 61. The varying radial projection of the crop 

11. The rotary cleaning system of claim 1, wherein the guiding vane has a vane height that is adjustable relative to a type of the crop or a crop flow rate through the feeding end (“may vary in size” as taught above). 

12. The rotary cleaning system of claim 1, wherein the guiding vane has a vane pitch that is adjustable relative to a type of the crop or a crop flow rate through the feeding end (as taught above, the pitch may be also adjustable). 

13. The rotary cleaning system of claim 1, wherein both of the drum and the guiding vane have an orientation relative to a ground surface that is adjustable from parallel relative to the ground surface to an inclined angle relative to the ground surface (as shown / taught in fig 2, the axes are adjustable). 

14. The rotary cleaning system of claim 1, further comprising: a feed mechanism attached to the hollow drum, wherein the feed mechanism is configured to supply the harvested crop to the feeding end of the drum (marked up). 

15. The rotary cleaning system of claim 14, wherein the feed mechanism is an auger configured to push the harvested crop into the feeding end of the drum (marked up). 

16. The rotary cleaning system of claim 14, wherein the feed mechanism is one of a hopper, a belt, or a step pan (best shown in the incorporated reference, Gerber PN 5344367, fig 2). 

17. The rotary cleaning system of claim 1, further comprising: a plurality of fingers positioned on the guiding vane (crop engaging members 42). 

18. The rotary cleaning system of claim 1, further comprising: a crop conveyor positioned under the drum for transporting the grain (combine cleaning system 50). 

19. The rotary cleaning system of claim 1, wherein the guiding vane includes a first shape that extends along a first portion of the length of the drum, the guiding vane includes a second shape that extends along a second portion of the length of the drum, wherein the first shape is different from the second shape, the combination of the first and second portions being equal to or less than the length of the drum (as shown above, ref 70 and/or 42 and 44). 

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kvist (2015/0065212).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Kvist in addition to the above, also teaches:

20. The rotary cleaning system of claim 1, further comprising: a second hollow drum (27) having a second plurality of apertures (fig 2) along at least a portion of a length of a surface of the second configured to expel chaff from the crop (fig 1), 
the first hollow drum (cylinder 18) is positioned within the second hollow drum and the size of the first plurality of apertures of the first hollow drum is larger than the size of the second plurality of apertures of the second hollow drum (size of the apertures are inherent), 
the second hollow drum configured to receive the crop that passes through the first plurality of apertures of the first hollow drum to separate chaff from grain of the crop and expel chaff through the second discharge end; and 
a second guiding vane (guide elements 26) positioned in an interior of the second hollow drum, 
wherein one of the second drum and the second guiding vane is configured for rotation while the other one of the second drum and the second guiding vane is stationary to move chaff to the second discharge end and expel grain through the second plurality of apertures of the second hollow drum (see drive 14).


Claims 1-5, 10, 14-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (4274426, 4284086).
[AltContent: textbox (Guide vanes / spirals)][AltContent: arrow]Williams teaches in fig 2, rotatable drum (separating cylinder 37) with apertures (figs 6-7), and a rotatable guide vane (spirals 39) having various pitch and height (fig 5):
[AltContent: textbox (drum)][AltContent: arrow]
[AltContent: textbox (Auger conveyor)][AltContent: arrow][AltContent: textbox (Feed conveyor belt)][AltContent: arrow][AltContent: arrow][AltContent: textbox (fan)][AltContent: arrow]
    PNG
    media_image4.png
    254
    479
    media_image4.png
    Greyscale

[AltContent: textbox (Under conveyor)]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9, 11-13, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (4274426, 4284086).

Williams teaches the claimed invention, however some of the features / capability / intended use may not be clearly shown above, therefore the Examiner takes Official Notice as noted below: 

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 

Consequently, the following is deemed to be "well known":

the drum and/or guide vanes to include “fingers” (cl. 6, 17), 
	vary the size & spacing of the apertures (cl. 9),
vane height / pitch to be adjustable (cl. 11, 12), 
drum & vane incline adjustable (cl. 13), 
vanes having two different shapes (cl. 19),
duplicating the number of drums & vanes (cl. 20).




Conclusion
See form 892.

Rissanen (4700718) teaches two rotatable drums and guide vanes (fig 1-3).

Ross (752182) teaches a drum with fingers and guide vane (fig 4). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671